Citation Nr: 0605065	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for the residuals of 
dental trauma.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for pes planus.  

3.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for pseudofolliculitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a video-conference hearing before a 
member of the Board in December 2002.  

The case was remanded by the Board in December 2003.  

The issue of service connection for pseudofolliculitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.  

2.  Service connection for pes planus was denied by the RO in 
a February 2000 rating action; the veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal.

3.  Since the February 2000 decision denying service 
connection for pes planus, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.	Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.381 (2005).  

2.	The additional evidence submitted subsequent to the 
February 2000 decision of the RO, which denied service 
connection for chronic pes planus, is not new and material; 
thus, the claim for service connection for this disability is 
not reopened, and the February 2000 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him a 
comprehensive VA examinations addressing his claimed 
disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

In VCAA letters dated in November 2001 and May 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Dental Trauma

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

The veteran is seeking service connection for dental 
disabilities that he believes are related to the gunshot 
wound of the face that he sustained while he was on active 
duty.  Review of the record shows that the veteran sustained 
a gunshot wound of the face and neck in August 1966.  
Examination in January 1967 showed a transverse scar across 
the left cheek and left neck.  Dental treatment records show 
no involvement of the veteran's teeth as a result of the 
gunshot wound during service.  

A dental examination was conducted by VA in February 1998.  
At that time, the veteran stated that since the injury, he 
bit his cheek and because of the scar tissue he could not 
adequately brush his teeth, which resulted in the loss of 
teeth numbered 14, 16, 17, 30, and 31.  The veteran 
complained of dry mouth and aching to the left side of his 
face.  The veteran's medical records were reviewed.  On 
objective evaluation, a horizontal scar, measuring 120 mm in 
length was noted.  The scar was on the left side of the 
cheek.  There was no scarring of the mucous membrane in the 
left cheek.  The tissue of the cheek was supple, flexible and 
pliable.  There was salivary pooling in the left side of the 
mouth demonstrating adequate salivary flow.  Speech patterns 
were normal and there was no drooling.  There was no 
tenderness or crepitus in either temporomandibular joint.  
The mandible was normal in all ranges of motion and there was 
no correlation between the scar from the gunshot wound in the 
left cheek to the veteran's missing teeth, which were 
extracted years after the trauma.  It was further noted that 
the veteran was able to open his mouth wide enough for 
routine dentistry to be performed on any of his teeth.  
Radiographs demonstrated that there was no damage to the 
maxilla or mandible.  The pain of which the veteran 
complained did not follow a normal path of enervation for 
that area.  The diagnosis was superficial scar on the left 
side of the face from trauma.  

The veteran testified at a hearing before the undersigned in 
December 2002.  At that time, he indicated that he believed 
that there was a relationship between the gunshot wound that 
he sustained of his face and neck during service and the later 
need to extract teeth on the left side of his mouth.  

Review of VA outpatient treatment records, dated from 1988 to 
2004, shows that the veteran was evaluated at the dental 
clinic at times.  In February 2004, dental caries were noted.  

An examination was conducted by VA in June 2004.  At that 
time, the examiner reviewed the veteran's medical records and 
conducted an extensive examination.  The examiner concluded 
that the damage that resulted from the veteran's gunshot 
wound did not result in a dental condition.  It was noted 
that there was no direct damage to the intraoral structures, 
nor any apparent oral/dental sequelae that could be 
attributed to the gunshot wound.  

There is no evidence in the service medical records that the 
veteran sustained dental trauma while he was on active duty.  
Two VA examiners have rendered opinions that the extraction of 
the veteran's teeth, that took place many years after his 
release from service, were not residuals of the gunshot wound 
of his face and neck.  While the veteran testified that he 
believed that a relationship existed it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, the claim for service connection for dental 
trauma is denied.  

Pes Planus

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for pes planus was previously denied by 
the RO in a February 2000 rating decision.  The veteran did 
not appeal this determination.  In such cases, it must first 
be determined whether or not new and material evidence has 
been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the February 2000 rating 
decision that denied service connection for pes planus 
included the service medical records that showed that the 
veteran was noted to have pes planus in November 1964.  Later 
evaluations show no complaints or manifestations of pes 
planus, although there is evidence that the veteran sustained 
a sprain of his left foot in February 1978.  On examination 
in October 1983, clinical evaluation of the feet was normal.  
Following service, VA compensation examinations, conducted 
for disabilities unrelated to the current appeal, showed no 
manifestations of pes planus.  VA outpatient treatment 
records, dated in June 1995, show that the veteran indicated 
that he had pain in his feet.  The assessment was of foot 
pain, bilaterally, possibly due to plantar tendon fasciitis.  
Additional VA outpatient treatment records through 2004 show 
that the veteran was intermittently treated for plantar 
fasciitis and, in October 2003, was noted to have pes planus.  

The veteran testified at a hearing before the undersigned in 
December 2002.  At that time, he stated that he had not had 
problems with pes planus at the time of his entry into active 
duty and submitted a report of examination prior to entry 
into service, in July 1964, which showed no foot abnormality.  

An examination was conducted by VA in June 2004.  At that 
time, the veteran's medical records were reviewed and an 
extensive examination performed.  The diagnoses were 
bilateral physiologic pes planus, mild and bilateral plantar 
fasciitis, by history only  The examiner went on to state 
that, regardless of what one chose to call the veteran's foot 
disorder, either pes planus or plantar fasciitis, the 
symptoms were not related to military service in any way, and 
military service did not aggravate any pathological foot 
condition.  

While there is some question in the record whether the 
veteran actually has the disability pes planus, or whether 
the disorder may be termed plantar fasciitis, the fact 
remains that this condition is not the result of military 
service.  While he gave sworn testimony to the effect that he 
believes that there is a relationship between service and his 
claimed disability, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Such testimony in and of itself 
is not sufficient to reopen a previously denied claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).

As there is no evidence of record that the veteran currently 
has a pes planus, or other, foot disorder that may be 
attributable to service, new and material evidence to reopen 
the previously denied claim has not been submitted, and the 
claim must remain denied.  


ORDER

Service connection for the residuals of dental trauma is 
denied.  

An application to reopen a claim for service connection for 
pes planus is denied.  


REMAND

By rating decision dated in May 2002, the RO denied service 
connection for pseudofolliculitis.  In August 2002, the 
veteran submitted a notice of disagreement to the denial, 
which had been previously denied in December 2000.  To date, 
however, the veteran has not been furnished with a Statement 
of the Case addressing this issue.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

In view of the above, this matter is remanded for the 
following:

The RO should issue a Statement of the Case 
addressing the issue of service connection 
for pseudofolliculitis, including whether new 
and material evidence has been submitted to 
reopen this claim.  This Statement of the 
Case should contain all relevant laws and 
regulations, as well as an explanation of the 
veteran's rights and responsibilities in 
completing an appeal as to this matter.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


